01/12/2021



                                                                                    Case Number: DA 20-0541




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Cause No. DA 20-0541

IN RE THE MARRIAGE OF                        )
                                             )
BRADLEY DEAN FULLER,                         )
                                             )
                    Petitioner/Appellant,    )
                                             )      GRANT OF EXTENSION
      and                                    )
                                             )
MELISSA LYNN FULLER,                         )
                                             )
              Respondent/Appellee.           )
                         *****************
      Appellant, having moved the Court for a thirty day extension of time in which

to file its opening brief in the above referenced matter, pursuant to M.R.App.P.

26(1), and there being no objection to said motion and good cause appearing

therefore, Appellant is granted a thirty day extension in which to file his opening

brief. Therefore, the Appellant’s opening brief shall be filed on or prior to February

18, 2021.




                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                            January 12 2021